Citation Nr: 0626471	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  03-25 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for a cervical spine 
disorder, to include limitation of motion, claimed as 
secondary to service-connected lumbosacral strain.

2. Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1942 to May 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut. The veteran had a hearing before the 
Board in June 2006 and the transcript is of record.

The case was brought before the Board in February 2006, at 
which time the claims were remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claims, to include affording him a 
hearing before the Board. The requested development having 
been completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  

During the veteran's hearing, he testified that his cervical 
spine disorder could be a direct result of his military 
service, as opposed to secondary to his service-connected 
lumbar spine disability. Similarly, in a June 2006 statement 
the veteran stated that his neck starting hurting while in 
the military during drives. The issue of direct service 
connection for a cervical spine disorder has never been 
considered by the RO. Accordingly, the Board's discussion 
below is limited to secondary service connection and the 
issue of entitlement to direct service connection for a 
cervical spine disorder is REFERRED to the RO for proper 
adjudication.

The issue of entitlement to an increased rating for 
lumbosacral strain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran currently has a cervical spine condition, but 
there is no competent evidence that shows a causal link 
between his condition and his service-connected lumbosacral 
strain. 


CONCLUSION OF LAW

The veteran's cervical spine condition is not proximately due 
to or the result of any service-connected disease or injury, 
to include lumbosacral strain. 38 U.S.C.A. §§ 1110, 1131, and 
5107 (West 2002 and Supp. 2005); 38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. See 38 C.F.R. § 3.310. Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Here, the veteran alleges that his neck pain is a 
manifestation of his service-connected lumbar spine 
condition. 

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran was service connected for lumbosacral strain in 
December 1946, shortly after separation from service. One 
private treating doctor, Dr. RS, indicates that the veteran 
has been treated for a "moderately severe Cervical Spine" 
problem since March 1968, over twenty years after service. In 
October 2002, he was diagnosed with limited motion of the 
cervical spine and "probable" degenerative disc disease. 

Regardless of when the condition arose, the crucial inquiry 
here is whether the veteran's current neck condition is 
proximately due to or the result of his service-connected 
lumbosacral strain. The Board concludes it is not. 

No medical professional has ever linked the veteran's 
cervical spine condition to his lumbosacral strain. Indeed, 
the veteran underwent a VA examination in October 2002, where 
the examiner specifically ruled out a relationship between 
the veteran's cervical spine and lumbar spine conditions. The 
examiner diagnosed the veteran with "limited motion in the 
cervical spine with intermittent pain" and "probable 
degenerative disc disease." Regarding etiology, the examiner 
opined, "[t]he cervical spine limited range of motion has no 
relationship to his service-connected back strain." 

In support of his claim, the veteran submitted a September 
2003 statement from his private doctor, Dr. RS, who opined as 
follows:

We have been asked to comment on the association between 
[the veteran's] longstanding cervical and lumbar spine 
problems. As you are aware, [the veteran] has lumbar 
spine problems associated with his Military service. 
[The veteran] also has moderately severe Cervical Spine 
problems that require frequent medication. This problem 
has been under the care of our practice at least since 
March 1968 and is similar in kind to his lumbar problem.

Dr. RS does not opine that the veteran's cervical spine 
problems were caused or aggravated by his lumbar spine 
conditions. Rather, he merely opines that the two problems 
are "similar in kind." Treatment records from Dr. RS, 
moreover, do not support the contention that the veteran's 
lumbar spine problems caused or aggravated his cervical spine 
problems. 

On the other hand, the VA examiner clearly rules out the 
veteran's lumbar spine conditions as a possible cause of his 
cervical spine conditions. No other medical evidence 
conflicts with this conclusion. Indeed, even upon request, 
Dr. RS could not definitively opine that one condition caused 
the other. 

The Board has considered the veteran's statements that his 
lumbar spine pain radiated up to his neck and caused his 
current neck problems. There simply is no medical evidence, 
however, to support the alleged causation and indeed there is 
medical evidence to the contrary. Although he believes that 
his lumbar spine condition caused his cervical spine 
condition, he is a layman and has no competence to offer a 
medical diagnosis. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

In summary, the Board finds that the evidence of record does 
not show that the veteran's service-connected lumbosacral 
strain is responsible for his current cervical spine 
condition. Secondary service connection requires competent 
medical evidence indicating that the condition is proximately 
due to or the result of a service-connected disease or 
injury. See 38 C.F.R. § 3.310. The most probative evidence of 
record is against such a finding in this case. In light of 
the foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application. See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist veterans 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by a letter 
sent to the veteran in July 2002.  That letter advised the 
veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  The RO's 2002 letter did not specifically 
tell the veteran to provide any relevant evidence in his 
possession, but it informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA. The veteran has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claim, and 
has in fact provided additional arguments at every stage. 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible. During the veteran's hearing before the Board, he 
identified two additional private treatment facilities where 
he received treatment. Those records were not obtained, but 
the Board concludes the absence of those records is not 
prejudicial here for the following reasons. The duty to 
obtain records only applies to records that are "relevant" 
to the claim.  38 U.S.C.A. § 5103A(b)(1); see also Counts v. 
Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule 
of Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.")  The veteran testified that the records would 
show current treatment for his chronic cervical spine pain. 
The veteran's current cervical spine condition, however, is 
already well documented in the record. What is of consequence 
is whether the veteran's service-connected disability, namely 
his lumbosacral strain, is responsible for his current 
cervical spine condition. The veteran testified, however, 
that none of his doctors have ever talked to him about the 
likely causation of his cervical spine condition. According 
to the veteran's testimony, the records not currently in the 
file would not contain such information and therefore are not 
relevant to the decision issued here.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law. 
The veteran was afforded medical examination to obtain an 
opinion as to whether his service-connected lumbar spine 
condition is responsible for his current cervical spine 
condition. Further examination or opinion is not needed 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed condition may be associated with 
the veteran's service-connected condition.  This is discussed 
in more detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case. Therefore, the Board may proceed to 
consider the merits of the claim, as indicated above.  


ORDER

Entitlement to service connection for a cervical spine 
disorder, claimed as secondary to service-connected 
lumbosacral strain, is denied.


REMAND

The veteran alleges, in part, that his lumbosacral spine 
disorder has steadily grown worse to the point of 
neurological manifestations. Specifically, the veteran claims 
he feels radiating pain down his legs that has caused him to 
fall. Currently, the veteran uses a cane to prevent future 
falls. 

In support of his claim, the veteran identified private 
treatment records showing a diagnosis of "chronic lumbar 
radiculopathy." In June 2002, upon completing neurological 
testing, Dr. BG, DO, concluded as follows, "[t]here is 
electrodiagnostic evidence of chronic denervation in distal 
muscles of multiple lumbar myotomes. This is consistent with 
chronic lumbar radiculopathy." He further opined "chronic 
lumbar radiculopathy...is likely secondary to [the veteran's] 
war injury."

In contrast, the veteran underwent a VA examination in 
October 2002 where the examiner found neurological testing to 
be within normal limits. At the time the examiner noted that 
the veteran did not complain of any radiating pain into the 
legs nor did he complain of numbness or tingling. Rather, the 
examiner noted the veteran's complaints of "weakness in his 
legs with easy fatigability in the leg muscles." The 
veteran's use of a cane, moreover, was associated with a 
mini-stroke the veteran suffered in June 2002 rather than his 
lumbosacral condition.

The Board notes that the veteran has not been afforded a VA 
examination of his spine in nearly four years. The RO should 
afford the veteran a new VA examination to ascertain the 
current condition of the veteran's lumbosacral spine disorder 
and to resolve the conflicting medical evidence.

During his hearing, the veteran identified several locations 
of recent back treatment and submitted waiver release forms 
as to those locations. The RO should make an attempt to 
obtain the identified treatment as they may be relevant to 
the veteran's claim.

Finally, the RO should take this opportunity to obtain recent 
VA medical records from June 2006 to the present from the VA 
medical center in Newington, Connecticut. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
for treatment of his spine from the VA 
Medical Center in Newington, Connecticut 
from June 2006 to the present. All efforts 
to obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

2. The RO should obtain the private 
medical treatment records from St. Francis 
Hospital and McLean Health Center from 
April 2006 to June 2006 using the release 
forms already completed by the veteran. 
When requested, the RO should specify that 
actual treatment records, as opposed to 
summaries, are needed. All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

3. After the above VA and private medical 
records are obtained, to the extent 
available, schedule the veteran for an 
appropriate examination for his lumbosacral 
spine condition to ascertain the current 
severity of his condition, including any 
neurological manifestations. The examiner 
must conduct all necessary tests to 
ascertain the manifestations, if any, of 
the veteran's spine condition. The claims 
folder must be reviewed by the examiner and 
the examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation, resolving any 
conflicting medical opinions rendered, 
especially that of Dr. BG and the October 
2002 VA examiner.

4. After the above is complete, 
readjudicate the veteran's claims. If the 
claim remains denied, provide the 
appellant and his representative a 
supplemental statement of the case (SSOC). 
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


